Case 2:20-cv-06845-CCC-MF Document 1 Filed 06/04/20 Page 1 of 32 PageID: 1




                    UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW JERSEY



 RONALD G. FRANK, M.D., P.C.,           Civil Action No.
 Individually and on behalf of
 a similarly situated class

                  Plaintiffs,                  CLASS ACTION

            v.                             CLASS ACTION COMPLAINT

 HORIZON HEALTHCARE SERVICES,
 INC. d/b/a HORIZON BLUE CROSS
 BLUE SHIELD OF NEW JERSEY,

            Defendants.




     Plaintiff, Ronald G. Frank, M.D., P.C, (herein “Frank”), by

his attorneys, Nagel Rice, LLP, individually and on behalf of

all others similarly situated, states:

                             I.    PARTIES

     1.   Plaintiff Frank is a medical doctor and medical practice

whose specialty is urology with its principal place of business

located at 1500 Pleasant Valley Way, West Orange, New Jersey.          Dr.

Frank is board certified in urology and has been practicing for

over 25 years, establishing an impeccable reputation in this

community, with both his peers and his patients.

     2.   The Defendant, Horizon Healthcare Service, Inc. d/b/a

Horizon Blue Cross Blue Shield of New Jersey (hereinafter “Horizon”

or “Defendant”), is an insurance company with offices located at


                                    1
Case 2:20-cv-06845-CCC-MF Document 1 Filed 06/04/20 Page 2 of 32 PageID: 2



3 Penn Plaza East, PP15F, Newark, New Jersey 07105 and is licensed

to do business in the State of New Jersey.

                                   II. INTRODUCTION

     3. Plaintiff Frank is an out of network (“ONET”) provider

with respect to Horizon.

     4.     Many health insurers, including Defendant Horizon, offer

health insurance plans that differentiate between coverage for

medical treatment from in-network providers who have negotiated

discounted    rates   with     the   insurer,   known   as    “participating”

providers    or   “Pars,”    and     ONET   providers   who   charge    insured

consumers    their    usual,    non-discounted     rates,     known    as   “non-

participating” providers or “Nonpars.”             Health insurance plans

that permit insured individuals, known as “Members,” to seek

medical care from ONET providers are more expensive than plans

that limit Members to care provided by in-network providers – i.e.,

such healthcare insurance plans require higher premium payments.

     5.     When visiting a Par, Members are only responsible for

copayments, co-insurance and payment for non-covered items, if

any, at the time of service.         In contrast, Nonpars, like Plaintiff

Frank, may collect their full charges directly from patients at

the time of service and are not required to accept reduced rates

for procedures performed because they do not have a signed contract

with a particular managed care entity. Rather than require Members

to pay out-of-pocket and in full for medical services rendered,

                                        2
Case 2:20-cv-06845-CCC-MF Document 1 Filed 06/04/20 Page 3 of 32 PageID: 3



Nonpars,      like    Plaintiff      Frank,    may     also   agree    to   accept    an

assignment of benefits, which occurs when a Member authorizes his

or her health benefits plan to remit payment directly to the

provider for covered services.                Managed care entities may refuse

to recognize a Member’s assignment and still remit payment to the

Member.    Whether or not the health plan honors the assignment and

pays the amount owed for ONET services directly to the Nonpar, the

Nonpar is entitled to bill the Member for the amount of the charge

that exceeds the amount that the Member’s health plan covers.

      6.       As a result of assignments of benefits by his patients

who are Members of Horizon, Plaintiff Frank is a beneficiary of

small   employer       health     benefits     plans,     large    employer      health

benefits      plans    and    individual       plans    either     fully    funded    or

administered by Defendant Horizon.                     Through the wrongful and

unlawful actions alleged herein, Defendant Horizon has paid less

than it was obligated to pay for ONET services to Plaintiff Frank

and   other    Providers.       As   a   result,       Plaintiff    Frank,      and   the

similarly situation class members have suffered monetary injury.

      7.   Plaintiff,         Frank,     and    other     Class       Members    allege

violations of the Employee Retirement Income Security Act of 1974

(“ERISA”) and Defendant Horizon’s insurance contracts that are not

governed by ERISA.           As alleged herein, Plaintiff and other Class

Members were and continue to be injured by underpayments made by

Defendant Horizon for services provided by Nonpars, like Plaintiff

                                           3
Case 2:20-cv-06845-CCC-MF Document 1 Filed 06/04/20 Page 4 of 32 PageID: 4



Frank to Members of Defendant Horizon’s health benefits plans.

Those   underpayments       are    pervasive        and    result      from    systematic

operating    procedures      employed        by   Defendant        Horizon      affecting

thousands of Providers and Provider Groups.

     8.     This    lawsuit    is     designed       to    address      three    separate

techniques that Horizon uses in a deliberate and systematic was to

deprive    Nonpar    Providers      from     receiving       reimbursement         at    the

appropriate      level.    These    techniques,           each   of    which     has    been

employed    against       Plaintiff    Frank        and    Class      Members,    include

placing a Provider’s account in an Audit, engaging in “claw backs”,

and now, since the enactment of recent legislation, automatically

characterizing       all    patients    coming        in    through      the     hospital

emergency room as being an “inadvertent” out of network patient

pursuant    to      the    recently     enacted           Out-of-network         Consumer

Protection, Transparency, Cost Containment and Accountability Act,

N.J.S.A. 26:2SS-1 to 20 (“ONET Consumer Protect Act”).                            The end

result is that Frank and the Class Members are denied payment for

their   services,     or    are     placed     in    a     never-ending        accounting

nightmare, or at best receive no greater than 125% of Medicare as

reimbursement after spending months, if not years, submitting and

then resubmitting claims, and appealing denials.

     9.     Defendant Horizon’s underpayment schemes affected, and

continues to affect, thousands of Providers and Provider Groups

who have been underpaid for ONET services as a result of Defendant

                                           4
Case 2:20-cv-06845-CCC-MF Document 1 Filed 06/04/20 Page 5 of 32 PageID: 5



Horizon’s illegal conduct.

         III. SUMMARY OF RELIEF SOUGHT IN THIS CLASS ACTION

       10.   Plaintiff Frank, and the Class Members in this putative

class action, seek reimbursement for their unpaid charges, as well

as other appropriate injunctive, declaratory, and equitable relief

including (1) the creation of written             parameters detailing the

basis for putting a Provider in an audit and a time limit for

completion of the audit, (2) elimination of the use of claw backs

and providing plaintiff and class members with reimbursement for

the administrative time expended in correcting patient billing

records after a claw back occurs, (3) precluding Defendant Horizon

from   misusing   the    ONET    Consumer    Protect   Act    and   reimbursing

appropriately when the patient is not an inadvertent ONET patient.

                        IV.     JURISDICTION AND VANUE

       11.   Jurisdiction and Venue are proper in this district under

28 U.S.C. §1391(b)(2) because a substantial part of the events

giving   rise   to   the      claims   occurred   in   this   district   and   a

substantial number of the claims involving E.R.I.S.A. Section

502(a) and 29 U.S.C. §1132(a).

                           V.    STATEMENT OF FACTS

       12.   Plaintiff provides medical and surgical services in the

specialty field of urological medicine, to patients at non-party

Saint Barnabas Medical Center in Livingston, New Jersey.              Included

but not limited to Plaintiff’s list of patients, are patients who


                                         5
Case 2:20-cv-06845-CCC-MF Document 1 Filed 06/04/20 Page 6 of 32 PageID: 6



are insured through Defendant, Horizon Blue Cross and Blue Shield

of New Jersey (hereinafter “Horizon”).

     13.    Defendant,       an     insurance        company,      offers      “Horizon

Healthcare” and “Horizon Blue Cross Blue Shield of New Jersey”

products and services within certain geographic areas through

licenses granted by the Blue Cross and Blue Shield Association to

its insureds.       Upon information and belief, the majority of the

claims at issue arise under self-funded employee welfare benefit

plans or fully insured plans offered by employers insured by

Defendants.       Some of the claims involve individual insurance

policies obtained by patients of the Plaintiff with the Defendant.

     14.        Plaintiff   provided          healthcare     services     to   patients

insured    by    Horizon    and,    through        assignments     of    benefits,    is

entitled to reimbursement by Horizon.

     15.    Plaintiff       became       an       out-of-network        provider     with

Defendant on or about October of 2004.                 The claims which give rise

to this lawsuit are claims with procedure dates beginning in or

about 2016 and continuing to the present. These claims against the

Defendant are for non-payment of claims based upon (a) putting

plaintiff in audit status and holding claims in audit without

resolution,      (b)clawing       back   payments       by   Defendant,        and   more

recently, (c) reimbursing plaintiff as though they were in network

when his patients are admitted through the emergency room.

     Anatomy of a Claim

                                              6
Case 2:20-cv-06845-CCC-MF Document 1 Filed 06/04/20 Page 7 of 32 PageID: 7



      16.     After conducting initial intake interviews and before

any medical services were rendered, Plaintiff and/or Plaintiff’s

representative verified that the individual parties were covered

under Defendant’s health benefit plans and that the services to be

rendered      were   also    covered.           Defendant     represented       that   the

insureds and the medical services to be provided were covered.

Plaintiff relied on these representations in providing services to

each and every one of the individual patients.

      17.     Plaintiff       and        his       patients     had     the     explicit

understanding        that    Plaintiff         would    receive       the     appropriate

compensation/reimbursement for the services provided which were

covered under out-of-network benefits claims from Plaintiff’s

patients/Defendant’s insureds.                 In other words, prior to receiving

healthcare services, Plaintiff’s patients provided an Assignment

of Benefits to the Plaintiff assigning to Plaintiff the patient’s

respective rights to payment of benefits under the health plans

issued by the Defendant.            Plaintiff had a reasonable expectation

to receive reimbursement from the Defendant based on the usual and

customary rate for the same or similar procedure in the geographic

area.     Alternatively, Plaintiff and his patients had explicit

understandings that Plaintiff would file claims with the Defendant

for     the   medical       services       rendered      by    Plaintiff       demanding

reimbursement        be   given     to    Plaintiff’s         patients      directly    in

connection with their individual out-of-network benefits and the

                                               7
Case 2:20-cv-06845-CCC-MF Document 1 Filed 06/04/20 Page 8 of 32 PageID: 8



terms   of     reimbursement    under    each      patient’s    respective       plan.

Plaintiff filed claims with the Defendant for the medical services

provided to his patients on behalf of the patients/insureds with

the understanding that the payments received would be remitted to

the Plaintiff and/or that Plaintiff’s patients who paid Plaintiff

outright for the services would be reimbursed pursuant to the

claims filed by Plaintiff for the out-of-network reimbursement

under each patient’s respective plan.

     18.       After services were provided, Plaintiff timely submitted

claims to Defendant for payment and billed his usual and customary

charges for the services provided in accordance with the American

Urological      Association    billing       and   coding   standards     and     best

billing      practices.       Despite    their       previous   verification       of

coverage and benefits for the healthcare services provided by

Plaintiff, Defendant uniformly failed to pay properly submitted

claims in accordance with the terms of the employee welfare benefit

plan documents or insurance policies (E.R.I.S.A. plan) or the

individual insurance policies, but instead paid the plaintiff at

a lower reimbursement rate or paid only a small portion of the

claim     or    Defendant    denied     any    reimbursement       whatsoever      or

Defendant put the claims in a perpetual “pre-audit” or “audit”

category       making   repeated      requests       for   Plaintiff     to    submit

documents       previously     requested       and     submitted    on        multiple

occasions.       The claims in any stage of purported “audit” were

                                         8
Case 2:20-cv-06845-CCC-MF Document 1 Filed 06/04/20 Page 9 of 32 PageID: 9



effectively denied in that many remain unresolved to the present

date.   In most instances, Plaintiff appealed underpayments or

denials of claims.

     19.     As to those claims not formally appealed, defendants’

unwillingness to adjust the reimbursements render the demands for

an adjustment futile.

     20.   The claims at issue relate primarily to plans that were

either employer self-funded plans or direct insurer plans in which

parties contracted directly with Defendant for health benefits

(“fully insured plans”).      Defendant insured and/or administered

the plans.      Defendant was a fiduciary to the patients/insureds

under E.R.I.S.A. with respect to the fully insured plans because

Defendant made the benefits determinations under those plans.

Claims include non-E.R.I.S.A. plans and breaches by the defendant

due to non-payment.

     21.   Some of the Plaintiff’s patients were insured under a

self-funded health benefits plan.       A self-funded health benefits

plan is an insurance plan in which a plan sponsor (such as an

employer) acts as the insurer and makes payments of claims directly

through its general assets or through a trust fund established for

that purpose.    Most plan sponsors retain the services of insurance

companies, such as Defendant herein, to administer their self-

funded health benefit plans.        In administering the self-funded

plans at issue, Horizon exercised discretionary authority over the

                                    9
Case 2:20-cv-06845-CCC-MF Document 1 Filed 06/04/20 Page 10 of 32 PageID: 10



management of the plan, disposition of the plan assets, and the

adjudication of claims in a manner that was essentially final in

nature.       To   that   end,   Horizon      was    also   a   fiduciary    to   the

patients/members under E.R.I.S.A. with respect to the self-funded

plans.

       22.    Some of the claims such as those involving individual

health insurance policies and non-E.R.I.S.A. claims are governed

by State law.

     Plaintiff’s Experiences with Horizon’s Systematic Techniques
Employed Against ONET Providers


       23.    Plaintiff Frank has approximately 100 or more patients

with   claims      presenting    pending      in    Defendant’s    “pre-audit”     or

“audit” category.         Horizon’s intentional conduct concerning the

out-of-network claims related to Plaintiff’s services, including

the continuous use of audits and claw backs, has detrimentally

damaged      the   Urology    practice      of      Plaintiff     by   and   through

substantial loss of revenue, loss of patients and increased and

burdensome administrative costs necessitated by the bad faith

tactics employed by Defendant as to the out-of-network claims

submitted.

       24.   Horizon engages in a widespread pattern of egregious and

discriminatory       unfair     treatment     of    Plaintiff,     Dr.   Frank    and

similarly situated as out-of-pocket network providers, by engaging



                                         10
Case 2:20-cv-06845-CCC-MF Document 1 Filed 06/04/20 Page 11 of 32 PageID: 11



in uncalled for audits and employing the technique of clawing back

payments already disbursed.

     25.      Horizon has systematically and repeatedly arbitrarily,

capriciously and without basis used the “claw back” or “set-off”

technique to recoup alleged “overpayments” without any basis or

explanation     whatsoever.          Said      recoupment       is       unlawful,    is

implemented     in    bad    faith   and      is    sought    without        basis    or

explanation.     As a result of these actions by Defendant, Plaintiff

has suffered and continues to suffer damages to his reputation,

his medical practice/business as well as lost profits and revenues.

In addition, the tactics have caused a severe administrative burden

on his practice above and beyond normal and customary practices

associated with the administration of a medical practice. When

this practice is employed, it is difficult, if not impossible, for

Plaintiff to reconcile billing records.

     26.    Plaintiff has been and continues to be systematically

and routinely denied reimbursement for Emergency Room visits of

Plaintiffs’     patients      who    have      out-of-network        benefits        with

Defendant     based   upon    Horizon’s       misuse    of    the    ONET     Consumer

Protection Act.

     27. All of the above tactics, among others, constitute a

clear   and    deliberate      attempt        and   pattern     of       repeated    and

egregious      methods      instituted        by    Defendant       to    strong     arm

independent and out-of-network providers such as Plaintiff and

                                         11
Case 2:20-cv-06845-CCC-MF Document 1 Filed 06/04/20 Page 12 of 32 PageID: 12



other members of the class in a discriminatory manner in an

effort to financially cripple the medical practice of out-of-

network providers such as and including the Plaintiff herein.

      28.   Upon information and belief, the E.R.I.S.A. based claims

at issue generally fall within two categories, those that fall

within a plan administered by Blue Cross Blue Shield of New Jersey

(BCBSNJ), which is a division of Defendant HCSC, and those that

Defendant may allege to be administered by Blue Cross Blue Shield

entities    outside    of   the   State     of    New    Jersey.     The     plans

administered by Blue Cross Blue Shield entities outside of New

Jersey are handled through a national program called “BlueCard”.

      29.   The claims at issue in this case involve patients who

were employed by different employers.               Plaintiff does not have

access to the individual plans of each patient whose claim(s) are

the   subject   of    the   within    lawsuit      and   therefore    individual

provisions of the plans cannot be quoted herein.               Plaintiff will

be obtaining these plans through discovery.

      30.   Plaintiff       repeatedly           appealed     and         requested

reconsideration of out-of-network payment amounts and lack of

payments made on various patient claims.             Plaintiff also requested

detailed explanations pertaining to the many “claw backs” or

payments taken back by the Defendant from one patient’s account

and   arbitrarily     and   without    explanation        applied    to     another

patient’s account.          Plaintiff repeatedly informed Defendant’s

                                       12
Case 2:20-cv-06845-CCC-MF Document 1 Filed 06/04/20 Page 13 of 32 PageID: 13



representatives that claims were not paid or were paid too low.

The Defendant failed to adequately explain or reconsider the

seemingly arbitrary reimbursement amounts including the lack of

any reimbursement whatsoever and/or “claw back” actions between

patient accounts.

     31.     Horizon    regularly    made   representations      regarding

coverage and benefits that turned out not to be true. In each

instance, medical services were provided by the Plaintiff to

Plaintiffs    patient    after    Plaintiffs   representative     verified

benefits and confirmed coverage with the Defendant. Plaintiff

relied on these representations and after the medical services

were rendered, the Plaintiff submitted a claim for reimbursement

which was either not paid, underpaid, clawed back or held in

Defendant's     "audit."    The     aforementioned    was    typical    for

Plaintiff concerning the claims which are the subject of this

lawsuit.

     32.   For example, Plaintiff’s representative confirmed the

out-of—network benefits of Plaintiff’s patient, "IM" Subscriber

ID#YHX3HZN67559390 via Navinet on 5/8/18 including confirming

that no authorization was needed. Plaintiff's patient had surgery

on 5/24/18 which was scheduled as an out-patient surgery. The

surgery was billed by Plaintiff at his usual and customary rate

of $2,250.00 and the out-of-network benefit reimbursement to

Plaintiffs patient was only $256.44. (The Plaintiff was paid

                                     13
Case 2:20-cv-06845-CCC-MF Document 1 Filed 06/04/20 Page 14 of 32 PageID: 14



directly for this service by Patient JM and Patient JM is still

awaiting reimbursement). The same patient had previously had

an office visit with the Plaintiff on 4/4/18 and Plaintiff

billed his usual and customary rate of $525.00. Plaintiff (on

behalf of his patient and as assignee of benefits for his

patient)    never    received    reimbursement        for   out-of-network

benefits in connection with the aforementioned office visit.

Instead, Plaintiff’s office was instructed to send records

which Plaintiff’s representative did and then the records were

requested a second time on 5/10/18. To date, the claim remains

unpaid and Defendant, Horizon has the claim in "audit" with no

resolution or out-of-network payment reimbursement being made

to date. Plaintiff’s patient was also not reimbursed for other

dates of service, notes were requested and sent by Plaintiff

and the claims still remain in Defendant Horizon's "audit."

      33. Horizon repeatedly would take back payments from one of

Plaintiff's patients/ Defendant's insured and unilaterally without

basis or suitable explanation apply it to another patient insured's

account for billings. This resulted in the disruption of the usual

customer accounting system in Plaintiffs practice causing chaotic

bookkeeping and increased administration costs on a daily basis.

For   example,    Plaintiff’s     patient,     "DC"     Subscriber   ID   #

JDJSHZN7310592 began treating with Plaintiff, Dr. Frank in 2016.

From 2016 through 2018, Patient DC have eleven (11) different

                                    14
Case 2:20-cv-06845-CCC-MF Document 1 Filed 06/04/20 Page 15 of 32 PageID: 15



dates   of    service    with    Plaintiff.    Plaintiffs     representative

verified and confirmed patient DC's out-of-network benefits with

Defendant Horizon. By way of example and not limitation, a claim

was filed for dates of service both in Plaintiffs office and in

St. Barnabas Medical Center on 10/24/16 and 10/27/16 in the billed

amounts of $350.00 and $8,195.00 respectively. On said dates,

medical services were provided by Plaintiff and Plaintiff billed

his   usual   and   customary     rate.    Ultimately,    Defendant   settled

Plaintiff’s patient's balance bill and paid $5956.86 to Plaintiff.

However, this amount was later "taken back" as a claw back on

future claims. Despite confirmation of out-of-network benefits

with the Defendant Horizon for Plaintiffs patient, DC and despite

that Plaintiff provided medical services and submitted proper

claims for the billings associated with eleven (11) dates of

service the claims were ultimately not paid by the Defendant.

Plaintiff      relied    on     the   Defendant's        verifications        and

representations     of    coverage    and     expected    reimbursement        to

himself, as the Assignee of Benefits and/or to the Plaintiff

patient directly who in turn had a responsibility to pay the

Plaintiff.

      34.     Plaintiff’s       patient,    "AF"'s   (Subscriber         ID     #

YHQ3HZN62092980), account remains unpaid to date. On 3/6/18,

Patient AF was seen in the Emergency Room and then brought to

the operating room for surgery by the Plaintiff. Her out-of-

                                      15
Case 2:20-cv-06845-CCC-MF Document 1 Filed 06/04/20 Page 16 of 32 PageID: 16



network benefits were verified by Plaintiff’s representative.

Plaintiff submitted a bill and filed a claim for $5,065.00 for

medical services rendered. Patient AF returned for a follow-up

office visit on 3/12/18 at which time, the Defendant insurance

company was called again for continuity of care. Patient AF had

a   stent    placed   by    Plaintiff     due   her     medical    condition.

Defendant's representatives stated that an authorization was not

needed due to the confirmed fact that the patient had out-of-

network benefits.       Plaintiff billed for the in-hospital stent

placement and subsequent removal which portion was an in-office

procedure. Plaintiff        received payment for the stent              removal

procedure only and not either office visit. Thereafter, the

Plaintiff received a payment of $4,121.00 which was applied to

the $5,065.00 bill minus the emergency room component which was

not paid. This is despite a claim being filed for both the

Emergency Room visit and the surgery on 3/6/18. Plaintiff filed

an Appeal for the emergency room visit claim including the

Operative Report as support for the Appeal. While Plaintiff AF's

husband was told that the claim would be paid, ultimately the

Defendant's    representatives       rejected    Plaintiff        Dr.   Frank's

operative report and clawed back" the entire claim which was the

entire $4,121.00 payment previously made. Plaintiff AF's claim

associated    with    the   3/6/18   claims     filed    are   presently     in

Defendant's "audit.' Therefore, it remains unpaid presently and

                                     16
Case 2:20-cv-06845-CCC-MF Document 1 Filed 06/04/20 Page 17 of 32 PageID: 17



indefinitely into the future.

     35.           Plaintiff’s         patient,       "GI'',        Subscriber      ID

YKZ3HZN70740460, began receiving medical services from Plaintiff

Dr. Frank in early 2017. From 2/21/17 up through and including

7/20/2018, Plaintiffs patient GI, had seven (7) surgeries by Dr.

Frank.   Prior       to rendering        any medical treatment, Plaintiffs

representative verified and confirmed with the Defendant that

patient GI had out-of-network benefits for the associated medical

services rendered to her by Plaintiff. Plaintiff subsequently

filed    claims       and     billed    his     usual    and     customary     charges

associated         with     each     medical    service/surgery         rendered    by

Plaintiff to his patient, GL for a total billed amount for the

seven    (7)       surgeries    of    $35,115.00.       The     Plaintiff    initially

received       a    payment    total     for    all     seven    (7)   surgeries   of

$13,862.00 from the Defendant but the Defendant then subsequently

wrongfully         clawed     back     $11,568.00       resulting      in   Plaintiff

improperly being paid a mere de minimus total of $2,294 for seven

(7) surgeries on patient GI.

     36.       Horizon also engages in the misuse of the ONET Consumer

Protection Act.           For example, Horizon improperly treated a long-

standing patient of Dr. Frank who entered the hospital through the

emergency room as an “inadvertent” out-of-network patient. Patient

D.C., Subscriber ID NJX3HZN73642440 has been a regular patient of

Dr. Frank since September 17, 2001. D.C.’s policy provides him

                                           17
Case 2:20-cv-06845-CCC-MF Document 1 Filed 06/04/20 Page 18 of 32 PageID: 18



with out-of-networks benefits and D.C. had provided Dr. Frank with

an assignment of benefits. On April 3, 2019, D.C. was seen in the

emergency room with a swollen kidney and kidney stones and was

taken to the operating room due to a blocked kidney. Plaintiff

submitted a claim for $5,785.00 for the services detailing three

procedure codes. On April 19, 2019 Horizon paid only $1,170.83 on

the claim, indicating that the charge was excessive under the law

governing payment of inadvertent and involuntary services billed

by out of network providers. Horizon indicated that Dr. Frank had

30 days to negotiate the payment. The notice also provided that

Dr. Frank could not balance bill the patient. Plaintiff attempted

to   utilize   the   negotiation   process   but   only   was   offered   an

additional $325.22 more. Plaintiff then submitted a second level

appeal on June 4, 2019 received by Horizon on June 6, 2019.

However, on June 25, 2019 Horizon indicated that the final payment

of $1,496.05, was made on May 24, 2019 depriving Plaintiff of a

right to appeal. The appeal was based upon the fact that D.C.

treatment in the emergency room by Dr. Frank was not inadvertent

because D.C. knew that he was utilizing his out-of-network benefits

by seeking treatment with Dr. Frank, as he had done many times in

the past, which Horizon was well aware of.

      37. Other nonpar physicians have been treated similarly in

submitting claims originating in the emergency room for since the

passage of the ONET Consumer Protection Act, and they have also

                                    18
Case 2:20-cv-06845-CCC-MF Document 1 Filed 06/04/20 Page 19 of 32 PageID: 19



been subjected to improper audits and claw backs.

                         VI. CLASS ALLEGATIONS

     A.    Class Definitions

     38.    Plaintiff bring this action on his own behalf and on

behalf of the following three classes of Providers and Provider

Groups (the “Classes”) defined as follows:

     The Audit Class:

           All Providers and Provider Groups in New Jersey
           which, at any time during the six-year period prior
           to the filing of this Complaint (the “Class
           Period”), were not members of Horizon’s physician
           network   and   therefore   were   nonparticipating
           (“nonpar”) or “out of network” providers as to
           Horizon, and who were deprived of payment of ONET
           benefits based upon the Provider being placed in a
           state of audit without any set time limits for the
           audit, and Horizon refusing to pay the claim during
           the audit.

           The Claw Back Class:

           All Providers and Provider Groups in New Jersey
           which, at any time during the six-year period prior
           to the filing of this Complaint (the “Class
           Period”), were not members of Horizon’s physician
           network   and   therefore   were   nonparticipating
           (“nonpar”) or “out of network” providers as to
           Horizon, and who were deprived of payment of ONET
           benefits based upon the technique utilized by
           Horizon known as “claw back”, “set-off” or accounts
           receivable whereby claims or portions of claims
           which had already been paid were recouped by
           Horizon by taking back payments previously made on
           behalf of other Members.

           The Inadvertent ONET Class:

           All Providers and Provider Groups in New Jersey
           which, at any time since the passage of the Onet
           Consumer Protection Act (the “Class Period”), were
           not members of Horizon’s physician network and

                                    19
Case 2:20-cv-06845-CCC-MF Document 1 Filed 06/04/20 Page 20 of 32 PageID: 20



           therefore were nonparticipating (“nonpar”) or “out
           of network” providers as to Horizon, and who were
           deprived of payment of ONET benefits based upon
           Horizon automatically treating all Members who
           receive care by way of the emergency room as
           “inadvertent” out of network patients pursuant to
           the ONET Consumer Protection Act even when the
           Member is a long standing patient of the ONET
           physician, resulting in the payment being made at
           the in-network rate and depriving the plaintiff and
           Class Members of the right to balance bill the
           patieint.

     B.    Common Class Claims, Issues And Defenses

     39.   The following common class claims, issues and defenses

pertain to Plaintiffs and Members of the Class:

                (a) Whether Defendant Horizon breached
           its contractual obligations to pay UCR, as
           defined in Defendant Horizon’s health plan
           contracts;

                (b) Whether Defendant Horizon failed to
           adequately advise Class Members and their
           patients of the methodology by which UCR would
           be determined;

                (c) Whether Defendant Horizon placed
           Plaintiff and Class Members in a state of
           “audit” without setting any time limits for
           the audit, or advising them of the basis for
           the audit and then refusing to pay claims for
           the duration of the audit;

                (d) Whether Defendant Horizon improperly
           utilized a technique known as “claw back” or
           accounts receivable whereby claims or portions
           of claims which have already been paid are
           recouped by Horizon through payments made on
           behalf of other Members,

                (e ) Whether Horizon is violating state
           and federal law by treating all Members who
           receive care by way of the emergency room as
           “inadvertent”    out of network patients

                                    20
Case 2:20-cv-06845-CCC-MF Document 1 Filed 06/04/20 Page 21 of 32 PageID: 21



           pursuant to the ONET Consumer Protection Act
           even when the Member is a are long standing
           patient of Plaintiff or other Class Members;

                (f) Whether ERISA requires each Class
           member to prove exhaustion or futility;

                (g) Whether interest should be added to
           the payment of unpaid benefits under ERISA or
           common law;

                (h) Whether Defendant Horizon’s claims
           review procedures complied with ERISA;

                (i) What is the standard of review
           applicable to review Defendant Horizon’s
           adverse benefit determinations;

                (j) Whether Defendant Horizon violated
           its fiduciary duties owed to Plaintiff and
           Class Members when it made its reimbursement
           decisions based on its Nonpar Pricing Methods
           or otherwise engaged in the conduct alleged in
           this Amended Class Action Complaint;

                (k) Whether Defendant Horizon’s failure
           to pay interest (a) when claims were not
           timely paid and (b) when the UCR was increased
           on appeal, violated ERISA, state statutory or
           common law.

     C.    The Class Satisfies The Requirements Of Rule 23

     40. The Class Members are so numerous that joinder of all

Members is impracticable.      Upon information and belief, Defendant

Horizon insures thousands of Subscribers in the State of New

Jersey.    These Subscribers retain thousands of ONET Providers and

Provider Groups to provide medical services for them.          The precise

number of Class Members is within Defendant Horizon’s custody and

control.       Based   on   reasonable     estimates,    the    numerosity


                                    21
Case 2:20-cv-06845-CCC-MF Document 1 Filed 06/04/20 Page 22 of 32 PageID: 22



requirement of Rule 23 is easily satisfied for the Class.

     41. Plaintiffs and the Class Members’ claims are typical of

the claims of the Nonparticipating Providers and Nonparticipating

Provider Groups of any large or small employer health plan insured

or administered by Defendant Horizon and individual Plan insured

of administered by Defendant Horizon because, as a result of the

conduct    alleged     herein,     Defendant   Horizon       has   breached     its

statutory,     plan,     contractual    and     fiduciary      obligations       to

Plaintiffs and Members of the Class through and by a uniform

pattern or practices as described herein.

     42. The requirements for proving a claim for benefits under

ERISA will also serve to satisfy proof for a claim for breach of

contract,    such    that    Plaintiffs,    Frank,      is   an    adequate     and

appropriate    class     representatives       for    the    three    Classes    of

Providers and Provider Groups, respectively.

     43.     Plaintiff      will   fairly   and      adequately      protect    the

interests of the Members of the Class, is committed to the vigorous

prosecution of this action, have retained counsel competent and

experienced in class action litigation and have no interests

antagonistic to or in conflict with those of the Class.                 For these

reasons, Plaintiffs is an adequate representatives of the Class.

     44. The prosecution of separate actions by individual members

of the Class would create a risk of inconsistent or varying

adjudications which could establish incompatible standards of

                                       22
Case 2:20-cv-06845-CCC-MF Document 1 Filed 06/04/20 Page 23 of 32 PageID: 23



conduct for Defendant Horizon.

     45. A class action is superior to other available methods for

the fair and efficient adjudication of this controversy because

joinder of all members of the Class is impracticable.             Further,

because the unpaid benefits and damages suffered by individual

members of the Class may be relatively small (although significant

to each of them), the expense and burden of individual litigation

make it impossible for the Class Members individually to redress

the harm done to them.      Given the uniform policy and practices at

issue, there will also be no difficulty in the management of this

litigation as a class action.

     46.   Defendant Horizon failed to comply with the terms of the

health plans of Subscribers who retained Plaintiffs and other Class

Members to provide medical services to them by systematically and

typically making UCR determinations that have underpaid benefits,

(a) placed Plaintiff and Class Members in a state of “audit”

without setting any time limits for the audit, or advising them of

the basis for the audit and then refusing to pay claims for the

duration of the audit, (b) utilized a technique known as “claw

back” or accounts receivable whereby claims or portions of claims

which have already been paid are recouped by Horizon through

payments made on behalf of other Members, and (c) is now treating

all Members who receive care by way of the emergency room as

“inadvertent”      out of network patients pursuant to the ONET

                                    23
Case 2:20-cv-06845-CCC-MF Document 1 Filed 06/04/20 Page 24 of 32 PageID: 24



Consumer Protection Act even when the Member is a are long standing

patient of Plaintiff or other Class Members, resulting in payment

being made at the in network rate and depriving the plaintiff and

Class Member of the right to balance bill.

                         VII. CLAIMS FOR RELIEF

                                 COUNT I.

      CLAIM FOR PLAN BENEFITS UNDER 29 U.S.C. §1132(a)(1)(B)

     47.   Plaintiff incorporates and re-alleges the allegations

set forth above.

     48.    The plan terms and provisions which Defendant has

breached are the out-of-network provider benefit provisions. The

out-of-network provider benefit provisions require reimbursement

of reasonable and necessary medical expenses provided by out-of-

network providers. As assignee of directly insured members and

self—funded members under 29 U.S.C. §1132(a)(1)(B), Plaintiff

brings this claim to enforce the terms of the various health

benefits plans at issue in which the Defendant has made claim

determination in an arbitrary fashion, and to obtain appropriate

relief under such provision. As referenced in this complaint,

Defendant has paid wholly inadequate amounts for reimbursement

for services rendered. Such reimbursement was not based on rates

as required by the plans, and employed the aforesaid techniques

to deprive Providers of rightful payments for services, all in

violation of E.R.I.S.A. Under 29 U.S.C. §1132(a), Plaintiff is

                                    24
Case 2:20-cv-06845-CCC-MF Document 1 Filed 06/04/20 Page 25 of 32 PageID: 25



entitled to recover benefits due to them and/or the patients from

whom he received assignments of benefits, under the terms of the

plans between the Plaintiff's patients and the Defendant.

      49.     Defendant acted as a fiduciary to the beneficiaries,

including Plaintiff and/or the Plaintiff's patients who made the

assignments        of   benefits   to    Plaintiff,    because    Defendant   has

exercised and continues to exercise discretion, authority and

control in determining whether plan benefits would and will be

paid, and/or the amounts of plan benefit that would be paid, to

the   plan        beneficiaries.    As    a    fiduciary    under   E.R.I.S.A.,

Defendant subject to liability under §29 U.S.C. §1132(a). In

violation of E.R.I.S.A., Defendant failed to make payments of

benefits to either Plaintiff, as assignee of benefits or to the

Plaintiff's        patients   directly        under   the   pertinent   employee

benefit plans, as required under the terms of the plans between

the patients and the Defendant.

      50.     As described herein, upon information and belief, the

Defendant, in violation of E.R.I.S.A. and associated requirements

and regulations, has not shown that the amount paid on the subject

claims was determined pursuant to the respective plan and/or the

Defendant uniformly paid inadequate reimbursement not in accord

with plan documents.

      51.    The defendant breached the terms of the plans of such

members      in    whose   shoe    Plaintiff      stands,    by   making   claim

                                          25
Case 2:20-cv-06845-CCC-MF Document 1 Filed 06/04/20 Page 26 of 32 PageID: 26



determinations that had the effect of reimbursing less than was

required under the plans without valid evidence or information

to   substantiate    such   determination     and/or   in   an   arbitrary

fashion. As a proximate result of the Defendant's wrongful acts,

Plaintiff has, as of the present time, been damaged in a minimum

amount of $200,422.15. This amount will be amended to include

claims not paid or underpaid to date which may be presently

pending with Defendant in Defendant's "audit" status or otherwise

with no determination mad on potential other present claims by

the filing date of the within Amended Complaint.

                                COUNT II

     FAILURE TO PROVIDE FULL AND FAIR REVIEW UNDER E.R.I.S.A

      52.   Plaintiff incorporates and re-alleges the allegations

set forth above.

      53.   Defendant acts as the “plan administrator" within

the meaning of such term under E.R.I.S.A. when they insure a

group health plan, when it is designated as a plan administrator

for such plan, or acts in the role of a plan administrator with

the discretion generally given to a plan administrator. As such,

Plaintiff is entitled to assert a claim for relied under 29 U.S.C.

§1132(a)(3).

      54.   Although Defendant is obligated to do so, it failed to

provide a "full and fair review" to Plaintiff and/or Plaintiffs

patients insured under the health plan and otherwise failed to

                                    26
Case 2:20-cv-06845-CCC-MF Document 1 Filed 06/04/20 Page 27 of 32 PageID: 27



make necessary disclosures pursuant to 29 U.S.C. §1133 (and its

associated regulations). As referenced in this Complaint, it was

Plaintiffs'    custom    and   practice     to    request    reconsideration

and/or appeal benefit determinations, and to request information

concerning plan language from Defendants, to no avail.

     55.   Plaintiff was proximately harmed by Defendant Horizon's

failure to comply with 29 U.S.C. §1133 and Plaintiff has been

damaged to the present time period in the amount of a least

$200,422.15.

                               COUNT III

    BREACH OF CONTRACT PERTAINING TO NON-E.R.I.S.A. CLAIMS

     56. Plaintiff incorporates and re-alleges the allegations

set forth above.

     57.   With regard to the claims not governed by the terms of

E.R.I.S.A.,     the     conduct     of     Defendant    described     herein

constitutes a breach of non-E.R.I.S.A. contracts and plans. The

patients purchased plans or policies from the Defendant which

included    out-of-network        benefits.      Defendant   confirmed   the

existence of out-of-network coverage at the time of insurance

verification by Plaintiff. Further, Defendant agreed at time of

insurance verification that the patients had coverage for the

procedures to be performed under the patients' out-of-network

benefit provisions of the patients' plan. Once the procedures

were performed by Plaintiff, Defendant breached its obligation

                                      27
Case 2:20-cv-06845-CCC-MF Document 1 Filed 06/04/20 Page 28 of 32 PageID: 28



to   provide    out-of-network         benefits   by   either      indefinitely

denying payment on claims, by putting the claims in "audit"

status for extended periods of time and continuing to the present

time, clawing back payments of other payments, denying coverage

altogether or by reimbursing at rates less than dictated by the

language and terms of the plan by claiming the ONET treatment

was inadvertent under the ONET Consumer Protection Act. Through

the assignment of benefits, this breach damaged Plaintiff. All

conditions     precedent    to    Plaintiff's     right      to   recover     have

occurred. As a proximate result of Defendant's breaches, Plaintiff

has been damaged in the amount of the unpaid or underpaid claims.

                                      COUNT IV

                           BREACH OF FIDUCIARY DUTY

     58. Plaintiff incorporates and re-alleges the allegations

set forth above.

     59.     Pursuant to ERISA § 502(a)(3) and 29 U.S.C. § Section

1132(a)(3),     Plaintiff,       as    assignee   of   the    rights    of    the

patients/members, alternatively pleads that Defendant breached

its fiduciary duties to the Plaintiff, as assignee of the patients

benefits, in connection with the subject E.R.I.S.A. plan claims.

     60.     Defendant acted as fiduciary to Plaintiff, assignee of

the patients, in connection with the group health plans, as such

term is used under E.R.I.S.A. In its role as the insurer, plan

administrator,     claims        administrator     and/or         fiduciary    of

                                         28
Case 2:20-cv-06845-CCC-MF Document 1 Filed 06/04/20 Page 29 of 32 PageID: 29



E.R.I.S.A. group plans, Defendant is a fiduciary.

       61.   Defendant breached its fiduciary duty to Plaintiff; as

assignee,     upon    information          and    belief,   by     making    benefit

determinations without valid data or evidence to substantiate

such determinations and/or doing so in an arbitrary fashion

       62.   Defendant regularly provided Provider Claims Summaries

in    connection     with       benefits    determination     or    payment    which

contradicted representations made by Defendant at the time of

benefits      verification          and      confirmation         and   on     which

representations Plaintiff, as assignee, relied.

       63.   Specifically, Defendant acted as a fiduciary in that

it exercised discretion in determining whether plan benefits

would be paid, and/or the amounts of plan benefits that would be

paid, to Plaintiff as assignee and/or directly to Plaintiffs

patients who were insured by the Defendant. The exercise of

discretion in such determinations of plan benefits is a clear

fiduciary function that must be carried out in accordance with

the terms of the plan. It is clear from review of the Defendant's

representations       and       subsequent       payments   and    Provider    Claim

Summaries which contradict their representations of verification

and    confirmation        of     out-of-network       benefit      coverage    that

Defendant's        claim    determinations           are    arbitrary,       without

reference to any plan language and motivated to benefit Defendant

financially rather that motivated to benefit the patient and

                                           29
Case 2:20-cv-06845-CCC-MF Document 1 Filed 06/04/20 Page 30 of 32 PageID: 30



accordingly,       Plaintiff,      through         assignments.        These     actions

constitute a breach of Defendant's fiduciary duty and entitle

Plaintiff    to    equitable       relief,        including      a    surcharge    being

imposed.

     64.      By    engaging    in     the       conduct   described      hereinabove,

Defendant   failed     to    act     with    the    care   and       diligence    that   a

reasonably prudent plan administrator would use in conducting a

similar enterprise or to act in accordance with the documents

governing the plan. A fiduciary is charged with making sure it is

acting in accordance with the documents governing the health policy

plan. See, E.R.I.S.A. §§ 404(a)(1)(B) and (D), 29 §§ 1104(a)(1)(B)

and (D).

     65.    As a fiduciary of group health plans under E.R.I.S.A.,

Defendant owed beneficiaries a duty of loyalty, defined as an

obligation to make decisions in the interest of beneficiaries,

and to avoid self-dealing or financial arrangements that benefit

the fiduciary at the expense of beneficiaries. Defendant is

prohibited,        legally     and     ethically,          from       making     benefit

determinations to maximize its own profits at the expense of its

insureds/beneficiaries.

     66.    As a direct and proximate cause of Defendant's breaches

of E.R.I.S.A., Plaintiff has been and will continue to be damaged

and is entitled to equitable relief by way of surcharge.

     67.    Alternatively, Defendant breached it's fiduciary to

                                            30
 Case 2:20-cv-06845-CCC-MF Document 1 Filed 06/04/20 Page 31 of 32 PageID: 31



 Plaintiff and Plaintiff’s patients for any and all non-E.R.I.S.A.

 claims under state law.

                           JURY TRIAL DEMAND

     Plaintiff demands a jury trial for all claims so triable.

                           PRAYER FOR RELIEF

     WHEREFORE, Plaintiff, Ronald G. Frank, M.D.P.C., and the

Classes demand judgment in their favor against Defendant Horizon

as follows:

      A.    Declaring that Defendant Horizon has breached the

terms of the ERISA health plans of Subscribers and plaintiff as

assignee, who received medical services from Plaintiff and the

Class Members;

      B.    Declaring     that   Defendant     Horizon    has   failed    to

provide a “full and fair review” to Subscribers with ERISA health

plans and the Plaintiff as assignee who received medical services

from Plaintiff and Class Members under § 503 of ERISA, 29 U.S.C.

§ 1133, and awarding them declaratory relief with respect to

Defendant Horizon’s violation of ERISA;

      C.    Declaring     that    Defendant     Horizon     violated     its

fiduciary duties of loyalty and care to Plaintiff as assignee

and Class Members who treated Subscribers with ERISA health

plans that Defendant Horizon may be removed as a fiduciary;

     D.     Awarding the Plaintiff actual damages, compensatory

damages and consequential damages, including lost profits;

                                     31
 Case 2:20-cv-06845-CCC-MF Document 1 Filed 06/04/20 Page 32 of 32 PageID: 32



       E.     Awarding Declaratory and Injunctive Relief with respect

 to   audits,    claw   backs   and   improperly   treating   patients    as

 involuntary ONET;

       F.     Awarding Plaintiffs and Class Members the costs and

disbursements of this action, including reasonable counsel fees,

costs and expenses in amounts to be determined by the Court;

       G.     Awarding Plaintiffs as assignee and Class Members who

treated Subscribers with non-ERISA health plans unpaid benefits

for underpayment of UCR and other ONET charges.

      H.      Awarding prejudgment interest; and

       I.     Granting such other and further relief as is just and

proper.

                                      NAGEL RICE, LLP
                                      103 Eisenhower Parkway
                                      Roseland, NJ 07068
                                      (973) 618-0400

                                      By: /s/ Bruce H. Nagel _______
                                           Bruce H. Nagel, Esq.
                                           Attorneys for Plaintiff
                                           And the Class

Dated:      June 4, 2020




                                       32
